       Case: 1:19-cv-00355-PAB Doc #: 13 Filed: 07/05/19 1 of 1. PageID #: 52




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


MELVIA WATSON, et al.,
                                                      CASE NO.: 1:19-CV-00355-PAB
                        Plaintiffs,
                                                      JUDGE PAMELA A. BARKER
                vs.
                                                      DEFENDANT CONDUENT STATE &
DIRECT EXPRESS®, et al.,                              LOCAL SOLUTIONS, INC.’S CORPORATE
                                                      DISCLOSURE STATEMENT
                        Defendants.

        Pursuant to Federal Rule of Civil Procedure 7.1 and Local Rule 3.13(b), Defendant Conduent

State & Local Solutions, Inc. makes the following disclosures regarding any parent corporations and

publicly held companies that own 10 percent or more of its stock:

        Defendant Conduent State & Local Solutions, Inc., is a wholly owned subsidiary of Conduent

Business Services, LLC, which, in turn, is a wholly owned subsidiary of Conduent, Inc.

        There is no corporation, unincorporated association, partnership or other business entity, not

a party to the case, which has any financial interest in the outcome of this litigation.

Dated: July 5, 2019                              Respectfully submitted,


                                                  /s/ Dustin M. Dow
                                                 Chris Bator (0038550)
                                                 Dustin M. Dow (0089599)
                                                 BakerHostetler LLP
                                                 2000 Key Tower
                                                 127 Public Square
                                                 Cleveland, Ohio 44114
                                                 T: 216-621-0200
                                                 F: 216-696-0740
                                                 cbator@bakerlaw.com
                                                 ddow@bakerlaw.com
                                                 Attorneys for Defendants
